Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
by and between
IMMEDIATEK, INC.
and
RADICAL HOLDINGS LP
Dated as of July 18, 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I. THE SECURITIES
    1  
Section 1.01 Issuance, Sale and Delivery of the Series B Shares at the Closing
    1  
Section 1.02 Closing
    1  
 
       
ARTICLE II. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    2  
Section 2.01 Organization, Qualifications and Corporate Power
    2  
Section 2.02 Authorization; No Conflict; No Violation
    3  
Section 2.03 Consents and Approvals
    3  
Section 2.04 Validity
    3  
Section 2.05 Authorized Capital Stock
    3  
Section 2.06 Reports and Financial Statements
    5  
Section 2.07 Disclosure Controls and Procedures
    5  
Section 2.08 No Undisclosed Liabilities
    6  
Section 2.09 Events Subsequent to the Balance Sheet Date
    6  
Section 2.10 Litigation; Compliance with Law
    8  
Section 2.11 Proprietary Information
    9  
Section 2.12 Intellectual Property
    10  
Section 2.13 Real Property
    12  
Section 2.14 Assets
    12  
Section 2.15 Insurance
    12  
Section 2.16 Taxes
    13  
Section 2.17 Agreements
    13  
Section 2.18 Loans and Advances
    15  
Section 2.19 Assumptions, Guaranties, Etc. of Indebtedness of Other Persons
    15  
Section 2.20 Significant Customers and Suppliers
    16  
Section 2.21 Offerings
    16  
Section 2.22 Brokers; Financial Advisors
    16  
Section 2.23 Employees
    16  
Section 2.24 Environmental and Safety Laws
    17  
Section 2.25 Employee Benefits
    17  
Section 2.26 Foreign Corrupt Practices Act
    18  
Section 2.27 Illegal or Unauthorized Payments; Political Contributions
    18  
Section 2.28 Pending Changes
    18  
Section 2.29 Investment Company Act
    18  
Section 2.30 Product Liability
    18  
Section 2.31 Books and Records
    18  
Section 2.32 Disclosure
    19  
 
       
ARTICLE III. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
    19  
Section 3.01 Representations and Warranties of the Purchaser
    19  
Section 3.02 Legend
    20  

 

i 



--------------------------------------------------------------------------------



 



         
ARTICLE IV. CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER AND THE COMPANY
    20  
Section 4.01 Conditions to the Purchaser’s Obligations at the Closing
    20  
Section 4.02 Conditions to the Company’s Obligations at the Closing
    21  
 
       
ARTICLE V. COVENANTS OF THE COMPANY
    22  
Section 5.01 Authorization of Series B Preferred Stock
    22  
Section 5.02 Current Report on Form 8-K
    22  
Section 5.03 Reserve for Preferred Stock Conversion Shares
    22  
Section 5.04 Corporate Existence
    23  
Section 5.05 Preservation of Property and Assets
    23  
Section 5.06 Insurance
    23  
Section 5.07 Inspection, Consultation and Advice
    23  
Section 5.08 Restrictive Agreements Prohibited
    23  
Section 5.09 Transactions with Affiliates
    24  
Section 5.10 Internal Accounting Controls
    24  
Section 5.11 Indemnity
    24  
Section 5.12 Compliance with Laws
    25  
Section 5.13 Keeping of Records and Books of Account
    25  
Section 5.14 Publicity
    25  
 
       
ARTICLE VI. MISCELLANEOUS
    25  
Section 6.01 Survival of Agreements
    25  
Section 6.02 Entire Agreement
    25  
Section 6.03 Assignment; Binding Effect
    25  
Section 6.04 Notices
    26  
Section 6.05 Specific Performance; Remedies
    27  
Section 6.06 Submission to Jurisdiction; Waiver of Jury Trial
    27  
Section 6.07 Headings
    28  
Section 6.08 Governing Law
    28  
Section 6.09 Amendments
    28  
Section 6.10 Extensions; Waivers
    28  
Section 6.11 Severability
    28  
Section 6.12 Counterparts; Effectiveness
    28  
Section 6.13 Construction
    29  
Section 6.14 Attorneys’ Fees
    29  
Section 6.15 Brokerage
    29  
Section 6.16 Adjustments for Stock Splits, Etc.
    29  
Section 6.17 Aggregation of Stock
    29  
Section 6.18 Certain Defined Terms
    30  
Section 6.19 Incorporation of Exhibits, Annexes and Schedules
    30    

INDEX TO DISCLOSURE SCHEDULES
SCHEDULE 2.05(a) Outstanding Capital Stock
SCHEDULE 2.13(b) Real Property

 

ii 



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 18,
2008, is entered into by and between Immediatek, Inc., a Nevada corporation (the
“Company”), and Radical Holdings LP, a Texas limited partnership (the
“Purchaser”). Certain capitalized terms used herein are defined in Section 6.19
of this Agreement.
A. The Company has agreed to adopt and file a Certificate of Designation, Rights
and Preferences (the “Certificate of Designation”) establishing the Series B
Convertible Preferred Stock, par value $0.001 per share, of the Company (the
“Series B Preferred Stock”), a copy of which is attached hereto as Exhibit A.
B. The Company desires to issue and sell to the Purchaser, and the Purchaser
desires to purchase from the Company, 69,726 shares of the Series B Preferred
Stock (the “Series B Shares” or the “Shares”) on the terms and subject to the
conditions set forth in this Agreement.
C. The Shares will be convertible into that aggregate number of full shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”),
representing at least 1.50809% of the total voting power of all outstanding
shares of capital stock of the Company, including outstanding Common Stock,
subject to adjustment as provided in the Certificate of Designation.
AGREEMENT
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I.
THE SECURITIES
Section 1.01 Issuance, Sale and Delivery of the Series B Shares at the Closing.
At the Closing (as defined in Section 1.02 hereof), on the terms and subject to
the conditions of this Agreement, the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, the Series B
Shares, at a price of $7.17092619 per share (the “Share Purchase Price”) for an
aggregate purchase price of $500,000 (the “Total Purchase Price”), which the
Company and the Purchaser agree to be the fair market value of the Series B
Shares as of the date hereof.
Section 1.02 Closing. The Closing shall take place at 10:00 a.m. (local time) at
5424 Deloache Avenue, Dallas, Texas 75220, on July 18, 2008, or at such other
location, date and time as may be agreed upon between the Company and the
Purchaser (such closing being called the “Closing” and such date and time being
called the “Closing Date”). At the Closing, the Company shall issue and deliver
to the Purchaser a duly issued certificate representing the Series B Shares. As
payment in full for the Series B Shares, on the Closing Date, the Purchaser
shall pay the Total Purchase Price, by wire transfer or check, to the Company.

 

1



--------------------------------------------------------------------------------



 



ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the Purchaser, as of the Closing Date,
that except as set forth in the Schedules attached hereto:
Section 2.01 Organization, Qualifications and Corporate Power.
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada. The Company is duly licensed or
qualified to transact business as a foreign corporation and is in good standing
in each jurisdiction in which the nature of the business transacted by it or the
character of the properties owned or leased by it requires such licensing or
qualification, except where the failure to be so licensed, qualified or in good
standing would not result in a Material Adverse Change. The Company has full
corporate power and authority to own and hold its properties and to carry on its
business as now conducted and as proposed to be conducted, to execute, deliver
and perform this Agreement and each of the other Transaction Documents, to
issue, sell and deliver the Shares and to issue and deliver the shares of Common
Stock issuable upon conversion of the Shares (collectively, the “Preferred Stock
Conversion Shares”).
(b) Other than IMKI Ventures, Inc., a Delaware corporation, and DiscLive, Inc.,
a Delaware corporation, the Company has no Subsidiaries and the Company does not
(i) own of record or beneficially, directly or indirectly, (A) any shares of
capital stock or securities exercisable or exchangeable for, or convertible
into, capital stock of any other entity or (B) any participating interest in any
partnership, joint venture or other non-corporate business enterprise or
(ii) control, directly or indirectly, any other entity. The Company has no
commitments or plans to establish any additional Subsidiaries.
(c) Each Subsidiary has been duly formed, organized or incorporated, as the case
may be, and is validly existing as a corporation, limited partnership or limited
liability company in good standing under the laws of its respective jurisdiction
of formation, organization or incorporation. Each Subsidiary has been duly
qualified or registered to do business and is in good standing as a foreign
corporation, partnership or limited liability company, as the case may be, in
each other jurisdiction in which the ownership or leasing of its properties or
the nature or conduct of its business as now conducted, and as proposed to be
conducted, requires such qualification or registration, except where the failure
to do so would not result in a Material Adverse Change.

 

2



--------------------------------------------------------------------------------



 



Section 2.02 Authorization; No Conflict; No Violation. The execution and
delivery by the Company of this Agreement and each of the other Transaction
Documents and the performance of its obligations hereunder and thereunder;
(b) the issuance, sale and delivery to the Purchaser of the Shares; and (c) the
issuance and delivery of the Preferred Stock Conversion Shares have been duly
authorized by all requisite corporate action on the part of the Company’s Board
of Directors and shareholders and will not (i) result in a violation of the
Company’s Articles of Incorporation, as amended or modified (the “Charter”), or
the Company’s Bylaws, as amended or modified (the “Bylaws”), (ii) result in a
violation of any applicable law, rule or regulation, or any applicable order,
injunction, judgment or decree of any court or other agency of government,
except such violations that would not result in a Material Adverse Change,
(iii) conflict with, result in a breach of, or constitute (or, with due notice
or lapse of time or both, would constitute) a default under, or give rise to any
right of termination, acceleration or cancellation under, any indenture,
agreement, contract, license, arrangement, understanding, evidence of
indebtedness, note, lease or other instrument to which the Company or any of its
properties or assets is bound, (iv) result in the creation or imposition of any
Lien, charge, restriction, claim or encumbrance of any nature whatsoever upon
the Company or any of the Company’s properties or assets, or (v) require any
consent, approval, notification, waiver or other similar action from any third
party.
Section 2.03 Consents and Approvals. Subject to the accuracy of the Purchaser’s
representations and warranties set forth in Article III hereof, no registration
or filing with, or consent or approval of or other action by, any federal, state
or other governmental agency or instrumentality or any third party is or will be
necessary for (a) the Company’s valid execution, delivery and performance of
this Agreement and the other Transaction Documents, (b) the Company’s issuance,
sale and delivery of the Shares, (c) the Company’s issuance and delivery of the
Preferred Stock Conversion Shares upon conversion of the Shares, other than
those which have previously been obtained or made, or those which are required
to be made under federal or state securities laws, which will be obtained or
made, and will be effective within the time periods required by law.
Section 2.04 Validity. This Agreement and each of the other Transaction
Documents have been duly executed and delivered by the Company and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.
Section 2.05 Authorized Capital Stock.
(a) The Company’s authorized capital stock consists of (i) 5,000,000 shares of
preferred stock, par value $0.001 per share (the “Preferred Stock”), of which
(A) 4,392,286 shares have been designated as Series A Preferred Stock and are
issued and outstanding, and (B) 69,726 shares shall be fixed and determined as
Series B Preferred Stock pursuant to the Certificate of Designation, and
(iii) 500,000,000 shares of Common Stock. No other series or class of Preferred
Stock has been established or fixed. Immediately after the Closing, the number
of shares of Preferred Stock and Common Stock set forth on Schedule 2.05(a) will
be validly issued and outstanding, fully paid and nonassessable. In addition,
immediately prior to the Closing, a sufficient number of shares of Common Stock
will be reserved for issuance upon issuance of the Preferred Stock Conversion
Shares, which shall be subject to adjustment based upon adjustments to the
conversion price of the Series B Preferred Stock. No shares are held in the
Company’s treasury. The designations, powers, preferences, rights,
qualifications, limitations and restrictions in respect of each class and series
of the Company’s authorized capital stock, are as set forth in the Charter, and
all such designations, powers, preferences, rights, qualifications, limitations
and restrictions are valid, binding and enforceable and in accordance with all
applicable laws.

 

3



--------------------------------------------------------------------------------



 



(i) No Person owns of record any share of the Company’s capital stock, (ii) no
subscription, warrant, option, convertible security, or other right (contingent
or other) to purchase or otherwise acquire equity securities or equity related
securities of the Company is authorized or outstanding, and (iii) there is no
commitment by the Company to issue shares, subscriptions, warrants, options,
convertible or exchangeable securities, or other such rights or to distribute to
holders of any of its equity securities any evidence of indebtedness or asset.
The Company has no obligation (contingent or other) to purchase, repurchase,
redeem, retire or otherwise acquire any of its equity securities or equity
related securities or any interest therein or to pay any dividend or make any
other distribution in respect thereof. No stock plan, stock purchase plan, stock
option or other agreement or understanding between the Company and any holder of
any equity securities of the Company, or rights to purchase equity securities of
the Company, provides for acceleration or other changes in the vesting
provisions or other terms of such securities, as the result of any merger, sale
of stock or assets, change in control or other similar transaction by the
Company. Other than as set forth in this Agreement, to the Company’s knowledge,
there are no voting trusts or agreements, stockholders’ agreements, pledge
agreements, buy-sell agreements, rights of first refusal, preemptive rights or
other similar rights or proxies relating to any of the Company’s securities, or
agreements relating to the issuance, sale, redemption, transfer or other
disposition of the Company’s securities. All of the outstanding securities of
the Company were issued in compliance with all applicable federal and state
securities laws.
(b) The Shares have been duly authorized by the Company. When the Shares are
issued and delivered against payment therefor, and in accordance with the terms
and conditions of this Agreement, the Shares will be duly and validly issued,
fully paid and nonassessable and will be free and clear of all Liens, charges,
restrictions, claims and encumbrances, other than restrictions on transfer
imposed by the Securities Act and applicable state securities laws. The
Preferred Stock Conversion Shares have been duly reserved for issuance upon
conversion of the Series B Preferred Stock and, when so issued in accordance
therewith, will be duly authorized, validly issued, fully paid and nonassessable
shares of Common Stock and will be free and clear of all Liens, charges,
restrictions, claims and encumbrances, other than restrictions on transfer
imposed by the Securities Act and applicable state securities laws. Neither the
issuance, sale or delivery of the Shares, nor the issuance or delivery of the
Preferred Stock Conversion Shares is subject to any preemptive right of the
Company’s stockholders or to any right of first refusal or other right in favor
of any Person. The consummation of the transactions contemplated hereunder will
not result in any anti-dilution adjustment or other similar adjustment to any of
the Company’s outstanding securities. Any Person with any right (other than the
Purchaser) to purchase securities of the Company, which would be triggered as a
result of the transactions contemplated under this Agreement, has waived such
rights.
(c) Immediately after the Closing, the voting power of the Shares will represent
at least 1.50809% of the total voting power of all outstanding shares of capital
stock of the Company, including outstanding Common Stock.

 

4



--------------------------------------------------------------------------------



 



Section 2.06 Reports and Financial Statements. The Company has furnished or made
available to the Purchaser true and complete copies of all reports or
registration statements it has filed with the Securities and Exchange Commission
(the “SEC”) under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), for all periods subsequent to November 1, 2002,
all in the form so filed (collectively the “Company SEC Documents”). As of their
respective filing dates, the Company SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and, as of its respective filing date, no Company SEC Document filed
under the Exchange Act contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances in which
they were made, not misleading, except to the extent corrected by a subsequently
filed document with the SEC prior to the Closing Date. No Company SEC Document
filed under the Securities Act contained an untrue statement of material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading at the time such Company SEC
Documents became effective under the Securities Act. The Company’s financial
statements, including the notes thereto, included in the Company SEC Documents
(the “Financial Statements”) comply as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with generally
accepted accounting principles consistently applied (“GAAP”) and present fairly
the Company’s consolidated financial position at the dates thereof and of its
operations and cash flows for the periods specified (subject, in the case of
unaudited statements, to normal audit adjustments). Since the date of the most
recent Company SEC Document, the Company has not effected any change in any
method of accounting or accounting practice, except for any such change required
because of a concurrent change in GAAP. No event since November 1, 2004, has
occurred that requires the filing of a Current Report on Form 8-K (an “8-K”)
with the SEC for which an 8-K has not been so filed. Since November 1, 2003, the
Company has timely filed all material reports, registration statements and other
filings required by the SEC.
Section 2.07 Disclosure Controls and Procedures.
(a) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rules 13a-15 and 15d-15 under the Exchange Act) that
(i) are designed to ensure that material information relating to the Company,
including its consolidated subsidiaries, is made known to the Company’s Chief
Executive Officer and its Chief Financial Officer by others within those
entities, particularly during the periods in which the filings made by the
Company with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Exchange
Act are being prepared, (ii) have been evaluated for effectiveness as of the end
of each of the most recent fiscal year and most recent fiscal quarter of the
Company, and (iii) are effective to perform the functions for which they were
established.
(b) The independent registered public accountants and the Audit Committee of the
Board of Directors, or, if no Audit Committee of the Board of Directors exists,
the Board of Directors (the “Board”) of the Company, have been advised of
(i) any significant deficiencies in the design or operation of internal controls
which could adversely affect the Company’s ability to record, process, summarize
and report financial data, and (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; any material weaknesses in internal controls have been identified for
the accountants; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

5



--------------------------------------------------------------------------------



 



(c) The principal executive officer and principal financial officer of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”) and any related rules and regulations promulgated by
the SEC, each in effect on the date thereof, and the statements contained in any
such certification were complete and correct as of their respective dates. The
Company is otherwise in material compliance with all applicable provisions of
the Sarbanes-Oxley Act that are effective.
Section 2.08 No Undisclosed Liabilities. The Company has no liabilities (whether
accrued, absolute, contingent or otherwise, known or unknown, and whether due or
to become due or asserted or unasserted), except (a) liabilities provided for in
the Financial Statements (other than liabilities which, in accordance with GAAP,
need not be disclosed), (b) liabilities (including accounts payable) incurred
since March 31, 2008 (the “Balance Sheet Date”) in the ordinary course of
business consistent with past practice that are no greater than $10,000 in the
aggregate, or (c) such other liabilities which are no more than $5,000
individually or $10,000 in the aggregate. The Company knows of no basis for the
assertion against the Company of any liabilities not adequately reflected or
reserved against in the Financial Statements.
Section 2.09 Events Subsequent to the Balance Sheet Date. Since March 31, 2008:
(a) there has been no Material Adverse Change nor has any event occurred which
could reasonably be expected to result in any Material Adverse Change;
(b) there has not been any payment of, setting of a record date for, or
declaration, setting aside or authorizing the payment of, any dividend or other
distribution in respect of any shares of capital stock of the Company or any
purchase, repurchase, retirement, redemption or other acquisition by the
Company, of any of the outstanding shares of capital stock or other securities
of, or other ownership interest in, the Company;
(c) there has not been any transfer, issue, sale or other disposition by the
Company of any shares of capital stock or other securities of the Company or any
grant of options, warrants, calls or other rights to purchase or otherwise
acquire shares of such capital stock or such other securities;
(d) the Company has not increased the compensation payable or to become payable,
or awarded or paid any bonuses to employees, officers, directors, consultants,
advisors, agents, stockholders or representatives of the Company nor has the
Company either entered into any employment, deferred compensation, severance or
similar agreements (nor amended any such agreement) or agreed to increase the
compensation payable or to become payable by it to any of the Company’s
employees, officers, directors, consultants, independent contractors, advisors,
agents, shareholders or representatives or agreed to increase the coverage or
benefits available under any severance pay, deferred compensation, bonus or
other incentive compensation, pension or other employee benefit plan, payment or
arrangement made to, for or with such employees, officers, directors,
consultants, independent contractors, advisors, agents, shareholders or
representatives;

 

6



--------------------------------------------------------------------------------



 



(e) the Company has not made any loans, advances, guarantees or capital
contributions to, or investments in, any Person, or acquired any assets or
securities of any Person involving more than $1,000 individually or $5,000 in
the aggregate, other than ordinary advances for expenses incurred in the
ordinary course of business;
(f) there has not been satisfaction or discharge of any Lien, claim or
encumbrance or payment of any obligation by the Company, except in the ordinary
course of business and that has not resulted in a Material Adverse Change;
(g) there has not been any termination of, or change to, a material contract or
arrangement by which the Company or any of its assets is bound or subject;
(h) there has not been any resignation or termination of employment of any
employees, officers, directors, consultants, advisors, agents or representatives
of the Company;
(i) the Company has not transferred or granted any rights under any contracts,
leases, licenses, agreements or Intellectual Property (as defined in
Section 2.12 hereof) used by the Company in its business;
(j) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property or assets of the Company having a
replacement cost of more than $1,000 for any single loss or $5,000 for all such
losses in the aggregate;
(k) the Company has not mortgaged, pledged or subjected to any Lien or
encumbrance any of its assets, acquired any assets, or sold, assigned,
transferred, conveyed, leased or otherwise disposed of any assets, except for
assets acquired or sold, assigned, transferred, conveyed, leased or otherwise
disposed of in the ordinary course of business consistent with the Company’s
past practice or Liens for taxes not yet due or payable;
(l) the Company has not canceled or compromised any debt or claim, or amended,
canceled, terminated, relinquished, waived or released any contract or right or
settled any claim;
(m) the Company has not made, or entered into any binding commitment to make,
any capital expenditures or capital additions or betterments in excess of $5,000
in the aggregate;
(n) the Company has not incurred any debts, obligations or liabilities, whether
due or to become due, except current liabilities incurred in the usual and
ordinary course of business, none of which current liabilities (individually or
in the aggregate) has resulted in, or could reasonably be expected to result in,
a Material Adverse Change;
(o) the Company has not entered into any material transaction except for this
Agreement and the other Transaction Documents;
(p) the Company has not encountered, or to its knowledge, been threatened with,
any labor disputes, strikes, slowdowns, work stoppages or labor union organizing
activities;

 

7



--------------------------------------------------------------------------------



 



(q) the Company has not made any change in the Company’s accounting principles,
methods or practices or depreciation or amortization policies or rates
theretofore adopted;
(r) the Company has not disclosed to any Person any trade secrets or
confidential information, except for disclosures made to Persons subject to
valid and enforceable confidentiality agreements or as required by applicable
law;
(s) the Company has not suffered or experienced any change in the relationship
or course of dealings between the Company and any of its suppliers or customers
which supply goods or services to the Company or purchase goods or services from
the Company;
(t) the Company has not made any payment to, or received any payment from, or
made or received any investment in, or entered into any transaction or series of
related transactions (including, without limitation, the purchase, sale,
exchange or lease of assets, property or services, or the making of a loan or
guarantee) with any Affiliate or any members of their immediate families or any
legal entity controlled by either one of them; and
(u) the Company has not entered into any agreement or commitment (contingent or
otherwise) to do any of the foregoing.
Section 2.10 Litigation; Compliance with Law.
(a) There is no (i) action, suit, claim, proceeding or investigation pending or,
to the best of the Company’s knowledge, threatened, against or affecting the
Company or its properties or assets, at law or in equity, or before or by any
federal, state, municipal or other governmental body, department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) arbitration
proceeding pending or, to the best of the Company’s knowledge, threatened,
against or affecting the Company or its properties or assets, or
(iii) governmental inquiry pending or, to the best of the Company’s knowledge,
threatened, against or affecting the Company or its properties or assets
(including, without limitation, any inquiry as to the Company’s qualification to
hold or receive any license or permit), and to the best of the Company’s
knowledge, there is no basis for any of the foregoing. The Company is not in
default with respect to any order, writ, judgment, injunction or decree known to
or served upon the Company of any court or of any federal, state, municipal or
other governmental body, department, commission, board, bureau, agency or
instrumentality, domestic or foreign. There is no action, suit, proceeding or
investigation by the Company pending, threatened or contemplated against others.
(b) The Company has not received any opinion or memorandum or legal advice from
legal counsel to the effect that it is exposed, from a legal standpoint, to any
liability or disadvantage that may be material to its business, prospects,
financial condition, operations, property or affairs. The Company has complied,
in all material respects, with all laws, rules, regulations and orders
applicable to its business, operations, properties, assets, products and
services, the Company has all material permits, licenses and other
authorizations required to conduct its business as presently conducted and the
Company has been operating its business pursuant to and in compliance with the
terms of all such permits, licenses and other authorizations. There is no
existing law, rule, regulation or order, and the Company is not aware of any
proposed law, rule, regulation or order, whether federal, state, county or
local, which would prohibit or restrict the Company from, or otherwise adversely
affect the Company in, conducting its business in any jurisdiction in which it
is now conducting business.

 

8



--------------------------------------------------------------------------------



 



Section 2.11 Proprietary Information.
(a) No third party has claimed or, to the best of the Company’s knowledge, has
reason to claim, that any Person employed or retained by, or affiliated with,
the Company has (i) violated, or may be violating, any of the terms or
conditions of an employment, non-competition or non-disclosure agreement with
such third party, (ii) disclosed, or may be disclosing, or utilized, or may be
utilizing, any trade secret or proprietary information or documentation of such
third party, or (iii) interfered, or may be interfering, in the employment
relationship between such third party and any of its present or former
employees. No third party has requested information from the Company that
suggests that such a claim might be contemplated. To the Company’s knowledge, no
Person employed by the Company or an Affiliate of the Company has employed, or
proposes to employ, any trade secret or any information or documentation
proprietary to any former employer, and, to the Company’s knowledge, no Person
employed by the Company or an Affiliate of the Company has violated any
confidential relationship that such Person may have had with any third party in
connection with the development, manufacture or sale of any product or proposed
product of the Company or the development or sale of any service or proposed
service of the Company, and the Company has no reason to believe there will be
any such employment or violation. Neither the execution or delivery of this
Agreement or any of the other Transaction Documents, nor the conduct or proposed
conduct of the Company’s business, nor the participation of any of the Company’s
officers, directors or employees in the conduct of the Company’s business, will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any such Person is obligated to a third party.
(b) Each employee, officer, consultant, advisor, agent and representative of the
Company has entered into and executed a Employee Non-Disclosure,
Non-Solicitation and Proprietary Information and Inventions Agreement or
Non-Employee Non-Disclosure, Non-Solicitation and Proprietary Information and
Inventions Agreement, as the case may be, substantially in the forms which have
been delivered to the Purchaser (collectively, the “Non-Disclosure and
Proprietary Information and Inventions Agreement”), or an employment or
consulting agreement containing substantially similar terms, and such agreements
are in full force and effect. The Company is not aware that any of its
employees, officers, consultants, advisors, agents and representatives is in
violation of such agreements, and the Company will use its best efforts to
prevent any such violation. In addition, to the best of the Company’s knowledge,
no current or former employee, officer, director, consultant, advisor, agent, or
representative has excluded works or inventions made prior to his or her
employment or consulting relationship with the Company from his or her
assignment of inventions pursuant to their Non-Disclosure and Proprietary
Information and Inventions Agreement.

 

9



--------------------------------------------------------------------------------



 



Section 2.12 Intellectual Property.
(a) The Company has all right, title and interest in and to all patents and
patent rights, trademarks and trademark rights, trade names and trade name
rights, service marks and service mark rights, service names and service name
rights, brand names, inventions, processes, formulae, copyrights and copyright
rights, trade dress, business and product names, logos, slogans, trade secrets,
industrial models, processes, designs, methodologies, computer programs
(including all source codes) and related documentation, technical information,
manufacturing, engineering and technical drawings, know-how, concepts and all
pending applications for and registrations of patents, trademarks, service marks
and copyrights (together, “Intellectual Property”) necessary for its business as
now conducted and as proposed to be conducted, without any conflict with or
infringement upon the rights of others. All registrations on behalf of the
Company with and applications to governmental or regulatory authorities in
respect of all Intellectual Property of the Company are valid and in full force
and effect and are not subject to (i) any suits or other judicial or
administrative proceedings challenging their validity or enforceability, or
(ii) any other actions by the Company to maintain their validity or
effectiveness, except for the routine payment of governmental fees and the
submission of oaths or other evidence required by statute. There are no
outstanding options, licenses, security interests, or other interests or
agreements of any kind relating to the Intellectual Property of the Company. No
other Person (other than licensors of software that is generally commercially
available, licensors of Intellectual Property under the agreements disclosed
pursuant to paragraph (d) below and non-exclusive licensees of the Company’s
Intellectual Property in the ordinary course of the Company’s business) has any
rights to any of the Intellectual Property owned or used by the Company, and, to
the Company’s knowledge, no other Person is infringing upon, violating or
misappropriating any of the Company’s Intellectual Property.
(b) The Company has not, nor has it received any communications alleging that
the Company has violated, or, by conducting its business as now conducted or as
proposed to be conducted, would violate any of the Intellectual Property of any
other Person. The Company is not aware that any employee of the Company is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would interfere with the use of his or
her best efforts to promote the interests of the Company or that would conflict
with the business of the Company as now conducted or as proposed to be
conducted. To the Company’s knowledge, neither the execution and delivery of
this Agreement or any of the other Transaction Documents, nor the carrying on of
the business of the Company by the Company’s employees, nor the conduct of the
business of the Company as now conducted or as proposed to be conducted, will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any of such employees is now obligated. The Company is not aware of any
instances where its employees, agents, advisors, consultants, independent
contractors or representatives, have transferred Intellectual Property of the
Company or its Subsidiaries without the Company’s consent. To the Company’s
knowledge, the Company is not required to utilize any inventions of any of its
employees (or people it currently intends to hire) made prior to their
employment by the Company.

 

10



--------------------------------------------------------------------------------



 



(c) The Company is not obligated to pay any royalties or other compensation to
any third party in respect of their ownership, use or license of any of such
third party’s Intellectual Property.
(d) The Company has taken reasonable precautions (i) to protect its rights in
its Intellectual Property and (ii) to maintain the confidentiality of its trade
secrets, know-how and other confidential Intellectual Property, and to the
Company’s knowledge, there have been no acts or omissions by the officers,
directors, shareholders or employees of the Company, the result of which would
be to compromise the rights of any aspects of the Company to apply for or
enforce appropriate legal protection of any aspects of the Company’s
Intellectual Property that are material to the Company’s business as conducted
or as proposed to be conducted at the time of such acts or omissions.
(e) The products, processes, proprietary technology and other proprietary
know-how owned or used by the Company were developed by the Company’s present or
former employees or independent contractors or consultants. The concepts,
inventions and original works of authorship owned or used by the Company were
developed or conceived by employees, independent contractors or consultants
within the scope of their employment or retention by the Company and are
connected with the Company’s underlying products, services, processes and
proprietary technology. With respect to any independent contractors or
consultants who were used or employed by the Company in the development of the
products, processes, proprietary technology and other proprietary know-how owned
or used by the Company, each has executed valid “work for hire” agreements
and/or assignments of all rights to such products, processes, proprietary
technology and other proprietary know-how. No portion of the Company’s
Intellectual Property was jointly developed with any third party other than
those who have assigned their entire right, title and interest therein to the
Company.
(f) Neither the Company nor any Subsidiary has granted or assigned to any other
Person the right to manufacture any products or develop or conduct research on
any Intellectual Property or other services of the Company.
(g) The Company is unaware that any of its officers, employees or consultants
has disclosed, or may be disclosing, or has utilized, or may be utilizing, any
trade secret or proprietary information of any third party; or has unlawfully
interfered, or may be unlawfully interfering, in the employment relationship
with any third party and any of its present or former employees.

 

11



--------------------------------------------------------------------------------



 



Section 2.13 Real Property.
(a) The Company does not own any real property.
(b) Schedule 2.13(b) hereto sets forth a complete list of all leases of real
property by, or interests in real property of, the Company (each a “Real
Property Lease,” and collectively, the “Real Property Leases”) as lessee or
lessor. Each of the Real Property Leases identified in Schedule 2.13(b) is a
valid and subsisting agreement, duly authorized and entered into and enforceable
in accordance with its terms, and there is no default under any Real Property
Lease by the Company, or to the Company’s knowledge, by any other party thereto,
and no event has occurred that with the lapse of time or the giving of notice or
both would constitute a default thereunder. As a result of each of the Real
Property Leases, the Company holds a valid leasehold interest free and clear of
any Liens, charge, restrictions, claims or encumbrances of any nature
whatsoever. The Company has delivered or otherwise made available to the
Purchaser and its counsel, true, correct and complete copies of the Real
Property Leases, together with all amendments, modifications, supplements or
side letters effecting the obligations of any party thereunder. The real
property premises leased by the Company under the Real Property Leases are in
good operating condition, normal wear and tear accepted, are reasonably fit and
useable for the purpose for which they are being used, are adequate and
sufficient for the Company’s business, and conform to all material respects to
all applicable laws.
Section 2.14 Assets. The Company has good, legal and marketable title to all of
its personal property and assets, in each case free and clear of all Liens,
charges, restrictions, claims or encumbrances of any nature whatsoever. With
respect to the material personal property and material assets that the Company
leases (each a “Personal Property Lease,” and collectively, the “Personal
Property Leases”) (a) the Company is in compliance with such Personal Property
Leases, and (b) the Company holds a valid leasehold interest free and clear of
any Liens, charges, restrictions, claims or encumbrances of any nature
whatsoever. Each of the Personal Property Leases is a valid and subsisting
agreement, duly authorized and entered into and enforceable in accordance with
its terms, and there is no default under any Personal Property Lease by the
Company or, to the Company’s knowledge, by any other party thereto, and no event
has occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder. The Company has delivered or otherwise made
available to the Purchaser and its counsel true, correct and complete copies of
the Personal Property Leases, together with all amendments, modifications,
supplements or side letters affecting the obligations of any party thereunder.
All material items of personal property and assets owned or leased by the
Company are in good operating condition, normal wear and tear excepted, are
reasonably fit and usable for the purposes for which they are being used, are
adequate and sufficient for the Company’s business, and conform in all material
respects with all applicable laws. The carrying value of the Company’s assets on
the Financial Statements is not overstated in any material respect.
Section 2.15 Insurance. There is in full force and effect one or more policies
of insurance issued by insurers of recognized responsibility insuring the
Company and its properties, business and projects against such losses and risks,
and in such amounts, on both a per occurrence and an aggregate basis, as are
customary in the case of corporations engaged in the same or similar business
and similarity situated. The Company has not received any notice or
communication, either oral or written (a) regarding the actual or possible
cancellation or invalidation of any of such policies or regarding any actual or
possible adjustment in the amount of premiums payable with respect to any of
said policies, (b) regarding any actual or possible refusal of coverage under,
or any actual or possible rejection of any claim under, any of such policies,
(c) that the Company will be unable to renew its existing insurance coverage as
and when the same shall expire, or (d) that the issuer of any such policies may
be unwilling or unable to perform any of its obligations thereunder. There is no
pending claim under any of the Company’s insurance policies, and no event has
occurred or condition or circumstance exists that might (with or without notice
or lapse of time), directly or indirectly, give rise to, or serve as a basis
for, any such claim. The Company is not in default with respect to any provision
contained in any insurance policy, and the Company has not failed to give any
notice or present any presently existing claims under any insurance policy in
due and timely fashion.

 

12



--------------------------------------------------------------------------------



 



Section 2.16 Taxes. The Company has accurately and timely filed all federal,
state, county and local tax returns and reports required to be filed by it
within the applicable period, and the Company has paid all taxes shown to be due
by such returns as well as all other taxes, assessments and governmental charges
which have become due or payable. Such returns and reports are true and correct
in all material respects. The Company has established adequate reserves on the
Financial Statements for all taxes accrued but not yet payable. The Company’s
federal income tax returns have never been audited by the Internal Revenue
Service. No claim or deficiency assessment with respect to, or proposed
adjustment of, the Company’s federal, state, county or local taxes is currently
assessed or pending or, to the best of the Company’s knowledge, threatened, and,
to the Company’s knowledge, there is no basis for any such claim, assessment or
adjustment. There is no tax Lien (other than for current taxes not yet due and
payable), whether imposed by any federal, state, county or local taxing
authority, outstanding against the Company’s assets, properties or business. The
Company has not executed any waiver of the statute of limitations on the
assessment or collection of any tax or governmental charge. The Company is not a
party to any agreement relating to the sharing, allocation or indemnification of
taxes. Neither the Company nor any of its present or former shareholders has
ever made an election pursuant to Section 1362 or Section 341(f) of the Internal
Revenue Code of 1986, as amended (the “Code”), that the Company be taxed as a
Subchapter S corporation or a collapsible corporation or any other election
pursuant to the Code (other than elections that relate solely to methods of
accounting, depreciation or amortization) that would result in a Material
Adverse Change. The Company has withheld or collected from each payment made to
each of its employees, the amount of all taxes (including, but not limited to,
federal income taxes, Federal Insurance Contribution Act taxes and Federal
Unemployment Tax Act taxes) required to be withheld or collected therefrom, and
has paid the same to the proper tax receiving officers or authorized
depositories. The Company has properly charged, collected and paid all
applicable sales, use and other similar taxes. The Company has withheld or
collected from each payment made to each non-employee the amount of all taxes
required to be withheld or collected therefrom and has paid the same to the
proper tax receiving officers or authorized depositories ,or filed or provided
appropriate forms under the Code with respect thereto.
Section 2.17 Agreements.
(a) The Company is not a party to or otherwise bound by any written or oral
agreement, instrument, commitment or restriction, which, assuming due
performance by the parties thereto, individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change. The Company is
not a party to, nor is it or any of its assets or properties bound by, any
written or oral:
(i) distributor, dealer, marketing, manufacturer’s representative or sales
agency agreement which is not terminable on less than ninety (90) days notice
without cost or other liability to the Company;
(ii) agreement with any labor union or collective bargaining agreement;

 

13



--------------------------------------------------------------------------------



 



(iii) agreement with any supplier containing any provision permitting any party
other than the Company to renegotiate the price or other terms, or containing
any pay-back or other similar provision, upon the occurrence of a failure by the
Company to meet its obligations under the agreement when due or the occurrence
of any other event;
(iv) agreement for the future purchase of fixed assets or for the future
purchase of materials, supplies, services or equipment in excess of its normal
operating requirements or at an excessive price, or any agreement that will
result in a loss to the Company upon completion of performance;
(v) agreement for the employment of any officer, employee or other Person
(whether of a legally binding nature or in the nature of informal
understandings) on a full-time, part-time or consulting basis which is not
terminable on notice without cost or other liability to the Company;
(vi) bonus, pension, profit-sharing, retirement, hospitalization, insurance,
stock purchase, stock option or other plan, agreement or understanding pursuant
to which benefits are provided to any employees, officers, directors,
consultants, advisors, agents, stockholders or representatives of the Company;
(vii) loan agreement, credit agreement, promissory note, indenture,
subordination agreement, letter of credit or other agreement relating to the
borrowing of money or to the mortgaging or pledging of, or otherwise placing a
Lien or security interest on, any asset of the Company;
(viii) guaranty of any obligation for borrowed money or otherwise;
(ix) acquisition, sale or lease agreement outside of the Company’s ordinary
course of business;
(x) partnership or joint venture agreement;
(xi) agreement, or group of related agreements with the same party or any group
of affiliated parties, under which the Company has advanced or agreed to advance
money or has agreed to lease any property as lessee or lessor;
(xii) assignment, license or other agreement with respect to any form of
intangible property;
(xiii) agreement under which it has granted any Person an exclusive right to
market or distribute any of the Company’s products or services;
(xiv) agreement under which it has limited or restricted its right to operate or
to compete with any Person in any respect;

 

14



--------------------------------------------------------------------------------



 



(xv) agreement with any federal, state, municipal or other governmental body,
department, commission, board, bureau, agency or instrumentality, domestic or
foreign;
(xvi) confidentiality agreement or standstill agreement, other than those made
in the ordinary course of business; or
(xvii) binding commitment or agreement to enter into any of the foregoing.
(b) The Company and, to the best of the Company’s knowledge, each other party
thereto: (i) has performed all the obligations required to be performed by them
to date (or each non-performing party has received a valid, enforceable and
irrevocable written waiver with respect to its non-performance), and (ii) has
received no notice of default and are not in default (or, with due notice or
lapse of time or both, would be in default) under any agreement, contract,
license, understanding, evidence of indebtedness, note, indenture, instrument,
commitment, plan or arrangement to which the Company is a party or by which it
or its property or assets may be bound. The Company has no present expectation
or intention of terminating or not fully performing any of its obligations under
any agreement, contract, license, understanding, evidence of indebtedness, note,
indenture, instrument, commitment, plan or arrangement, and the Company has no
knowledge of any breach or anticipated breach by the other party to any
agreement, contract, license, understanding, evidence of indebtedness, note,
indenture, instrument, commitment, plan or arrangement to which the Company is a
party. The Company is in full compliance with all of the terms and provisions of
its Charter and Bylaws.
(c) No previous or current party to any agreement or contract with the Company
hereto has given written notice to the Company of, or made any claim with
respect to, a desire or intention to exercise any optional termination,
cancellation or acceleration right thereunder, and the Company has no knowledge
of any notice of, or claim with respect to, any such desire or intention. Each
of these agreements is valid and enforceable against the Company in accordance
with its terms.
Section 2.18 Loans and Advances. The Company does not have any outstanding loans
or advances to any Person and is not obligated to make any such loans or
advances, except, in each case, for ordinary course advances to employees of the
Company in respect of reimbursable business expenses anticipated to be incurred
by them in connection with their performance of services for the Company.
Section 2.19 Assumptions, Guaranties, Etc. of Indebtedness of Other Persons. The
Company has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable for any indebtedness of any other Person (including, without
limitation, liability by way of agreement, contingent or otherwise, to purchase,
to provide funds for payment, to supply funds to or otherwise invest in such
Person, or to otherwise assure any creditor of such Person against loss), except
for guaranties by endorsement of negotiable instruments for deposit or
collection in the ordinary course of business.

 

15



--------------------------------------------------------------------------------



 



Section 2.20 Significant Customers and Suppliers. No customer or supplier which
was significant to the Company during the period covered by the Financial
Statements or which has been significant to the Company thereafter, has
terminated or breached, materially reduced or threatened to terminate, breach or
materially reduce its purchases from or provision of products or services to the
Company, as the case may be.
Section 2.21 Offerings. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Article III hereof, the Company has complied with
the Securities Act and all applicable state securities laws in connection with
(i) the offer, issuance and sale of all previously issued securities of the
Company, (ii) the offer, issuance and sale of the Shares, and (iii) upon
conversion of the Shares, the issuance and delivery of the Preferred Stock
Conversion Shares, and all of the foregoing issuances are exempt from the
registration requirements of the Securities Act and any applicable state
securities laws, and neither the Company nor any authorized agent acting on its
behalf has taken any action that could cause the loss of such exemptions.
Neither the Company nor any Person authorized or employed by the Company as
agent, broker, dealer or otherwise in connection with the offering or sale of
the Shares, the Preferred Stock Conversion Shares or any security of the Company
similar to the foregoing has offered the Shares, the Preferred Stock Conversion
Shares or any such similar security for sale to, or solicited any offer to buy
the Shares, the Preferred Stock Conversion Shares or any such similar security
from, or otherwise approached or negotiated with respect thereto with, any
Person or Persons other than Persons who are “accredited investors” as defined
in Regulation D of the Securities Act. Neither the Company nor any Person acting
on its behalf has taken or will take any other action (including, without
limitation, any offer, issuance or sale of any security of the Company under
circumstances which might require the integration of such security with the
Shares or the Preferred Stock Conversion Shares under the Securities Act or the
rules and regulations of the SEC promulgated thereunder), in either case so as
to subject the offering, issuance or sale of the Shares and the Preferred Stock
Conversion Shares to the registration provisions of the Securities Act. Neither
the Company nor any Person acting on its behalf has offered the Shares or the
Preferred Stock Conversion Shares to any Person by means of general or public
solicitation or general or public advertising, such as by newspaper or magazine
advertisements, by broadcast media, or at any seminar or meeting whose attendees
were solicited by such means.
Section 2.22 Brokers; Financial Advisors. No agent, broker, investment banker,
finder, financial advisor or other Person is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee from the Company,
directly or indirectly, in connection with the transactions contemplated by this
Agreement and the other Transaction Documents, and no Person is entitled to any
fee or commission or like payment from the Company in respect thereof based in
any way on agreements, arrangements or understandings made by or on the
Company’s behalf.
Section 2.23 Employees.
(a) To the Company’s knowledge, no key employee or independent contractor and no
group of the Company’s key employees or independent contractors has any plans to
terminate his, her or its employment or relationship as an employee or
independent contractor with the Company, nor does the Company have any present
intention to terminate the employment of any key employee or independent
contractor, or group of employees or independent contractors.

 

16



--------------------------------------------------------------------------------



 



(b) To the Company’s knowledge, no employee of the Company is a party to or is
otherwise bound by any agreement or arrangement (including, without limitation,
confidentiality agreements, noncompetition agreements, licenses, covenants or
commitments of any nature) or subject to any judgment, decree, or order of any
court or governmental body, (i) that would conflict with such employee’s ability
to perform his or her duties that have been assigned to him or her or (ii) that
would conflict with the Company’s business as now conducted or as proposed to be
conducted.
(c) The Company is not delinquent in payments to any of its employees for any
wages, salaries, commissions, bonuses or other direct compensation for any
services performed through the date hereof or amounts required to be reimbursed
to them through the date hereof. The Company is in compliance with all
applicable federal, state and local laws, rules and regulations respecting
employment, employment practices, labor, terms and conditions of employment and
wages and hours. The Company is neither bound by nor subject to (and none of its
assets or properties is bound by or subject to) any written or oral commitment
or arrangement with any labor union, and no labor union has, to the best of the
Company’s knowledge, sought to represent any of the Company’s employees,
representatives or agents. There is no labor strike, dispute, slowdown or
stoppage pending or, to the best of the Company’s knowledge, threatened against
or involving the Company.
Section 2.24 Environmental and Safety Laws. The Company is not in violation of
any applicable laws relating to the environment or occupational health and
safety which is likely to result in a Material Adverse Change and no material
expenditures are or will be required in order to comply with any such existing
laws.
Section 2.25 Employee Benefits. All employment agreements, consulting agreements
with individuals, deferred compensation, incentive compensation, stock option or
other equity-based stock awards, pension or retirement agreements, whether or
not subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or arrangements, bonus, incentive or profit-sharing plans or
arrangements, or labor or collective bargaining agreements, (“Benefit Plans”)
covering employees (the “Plans”), to the extent subject to ERISA, are in
compliance with ERISA, the Code and all other applicable laws. Each Plan which
is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA (a “Pension Plan”) and which is intended to be qualified under Section
401(a) of the Code, has received a favorable determination letter from the
Internal Revenue Service and the Company is not aware of any circumstances
likely to result in revocation of any such favorable determination letter. There
is no pending or, to the best of the Company’s knowledge, threatened litigation
relating to the Plans. Neither the Company nor any of its Affiliates has engaged
in a transaction with respect to any Plan that, assuming the taxable period of
such transaction expired as of the date hereof, could subject the Company or any
Affiliate to a tax or penalty imposed by either Section 4975 of the Code or
Section 502(i) of ERISA in an amount which would be material. No Pension Plan of
the Company or any ERISA Affiliate (as defined below) is, nor has any Pension
Plan of the Company or any ERISA Affiliate ever been, subject to Title IV of
ERISA or Section 412 of the Code. Neither the Company, any of its Affiliates nor
an entity which is considered one employer with the Company under Section 4001
of ERISA or Section 414 of the Code (an “ERISA Affiliate”) has contributed to a
“multi-employer plan,” within the meaning of Section 3(37) of ERISA. All
contributions required to be made under the terms of any Benefit Plan have been
timely made or have been reflected on the Financial Statements. No ERISA
Affiliate maintains or has ever maintained any “employee benefit plan” as that
term is defined in Section 3(3) of ERISA or any other employee benefit policy,
arrangement or the like which could result in any liability of the Company.

 

17



--------------------------------------------------------------------------------



 



Section 2.26 Foreign Corrupt Practices Act. Neither the Company, nor to the best
of the Company’s knowledge, any employees, officers, directors, consultants,
advisors, agents, shareholders or representatives of the Company or other Person
acting on behalf of the Company, has taken any action that would cause the
Company to be in violation of the Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), or any rules and regulations thereunder. Each of the
Company’s internal management and accounting practices and controls are adequate
to ensure compliance with the FCPA. There is not now, and there has never been,
any employment by the Company of any governmental or political official in any
country in the world.
Section 2.27 Illegal or Unauthorized Payments; Political Contributions. Neither
the Company nor, to the best of the Company’s knowledge, any of the Company’s
employees, officers, directors, consultants, advisors, agents, shareholders or
representatives has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, in contravention of
applicable law: (a) as a kickback or bribe to any Person or (b) to any political
organization, or the holder of or any aspirant to any elective or appointive
public office, except for personal political contributions not involving the
direct or indirect use of the Company’s funds.
Section 2.28 Pending Changes. There is no pending or, to the Company’s
knowledge, threatened change in any law, rule, regulation or order applicable to
its business, operations, properties, assets, products and services which is
likely to result in a Material Adverse Change.
Section 2.29 Investment Company Act. The Company is not, nor is it directly or
to its knowledge, indirectly Controlled by or acting on behalf of, any Person
that is, an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
Section 2.30 Product Liability. The Company has no liabilities (and, to the
Company’s knowledge, there is no basis for any present or future action against
the Company giving rise to any liability) arising out of any injury to
individuals or property as a result of ownership, possession or use of any
product designed, manufactured, sold, leased or delivered by or any services
performed or delivered by the Company.
Section 2.31 Books and Records. The Company’s books of account, ledgers, order
books, records and documents accurately and completely reflect in accordance
with usual and customary prudent business practices all material information
relating to the Company’s business, the location and collection of the Company’s
assets and the nature of all transactions giving rise to the Company’s
obligations and accounts receivable. The Company has previously delivered or
made available to the Purchaser and its counsel complete and correct copies of
and all minutes and consents reflecting meetings and actions taken by the
Company’s Board of Directors and its shareholders.

 

18



--------------------------------------------------------------------------------



 



Section 2.32 Disclosure. The Company has disclosed to the Purchaser all facts
material to the Company’s business, operations, assets, liabilities, prospects,
properties, condition (financial or otherwise) and results of operations.
Neither this Agreement, nor any Schedule or Exhibit to this Agreement, nor any
other statements, documents or certificates made or delivered in connection
herewith or therewith contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein and
therein not misleading in light of the circumstances under which such statements
were made. None of the statements, documents, certificates or other items
prepared or supplied by the Company with respect to the transactions
contemplated hereby contains an untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements were made.
There is no fact which the Company has not disclosed to the Purchaser and its
counsel in writing and of which the Company is aware which has resulted in, or
could result in, a Material Adverse Change. As of the date hereof, no facts have
come to the Company’s attention that would, in its opinion, require the Company
to revise or amplify the assumptions underlying such projections and other
estimates or the conclusions derived therefrom.
ARTICLE III.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
Section 3.01 Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company that:
(a) it is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act;
(b) it has sufficient knowledge and experience in investing in companies similar
to the Company in terms of the Company’s stage of development so as to be able
to evaluate the risks and merits of its investment in the Company and it is able
financially to bear the risks thereof, including a total loss of its investment;
(c) it has had an opportunity to ask questions and receive answers from the
Company regarding the Company and the terms and conditions of the offering of
the Shares. The foregoing, however, does not in any way limit or modify the
representations and warranties made by the Company in Article II;
(d) the Shares and the Preferred Stock Conversion Shares being purchased by it
are being acquired for its own account for the purpose of investment and not
with a view to, or for resale in connection with, any distribution thereof
within the meaning of the Securities Act;
(e) it understands that (i) the Shares and the Preferred Stock Conversion Shares
have not been registered under the Securities Act or any state securities laws
by reason of their issuance in a transaction exempt from the registration
requirements of the Securities Act and such laws, (ii) the Shares and, upon
conversion thereof, the Preferred Stock Conversion Shares must be held
indefinitely, unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration, and (iii) the Shares and the
Preferred Stock Conversion Shares will bear the legend to such effect set forth
in Section 3.02 hereof;

 

19



--------------------------------------------------------------------------------



 



(f) this Agreement and the other Transaction Documents to which it is a party
constitutes the Purchaser’s valid and legally binding obligation, enforceable in
accordance with its terms. The Purchaser represents that it has full power and
authority to enter into this Agreement and each of the other Transaction
Documents to which it is a party; and
(g) this Agreement and each of the other Transaction Documents to which the
Purchaser is a party have been duly executed and delivered by the Purchaser.
Section 3.02 Legend. The Purchaser acknowledges that the certificates evidencing
the Shares and the Preferred Stock Conversion Shares will bear the legend set
forth below or substantially similar legend:
The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Act”), or under the securities laws of certain
states. these securities are subject to restrictions on transferability and
resale and may not be transferred or resold except as permitted under the Act
and the applicable state securities laws, pursuant to registration or exemption
therefrom. The issuer of these securities may require an opinion of counsel
(which may be counsel for the Company) in form and substance satisfactory to the
issuer to the effect that any proposed transfer or resale is in compliance with
the Act and any applicable state securities laws.
The legend set forth above shall be removed by the Company from any certificate
evidencing Shares or Preferred Stock Conversion Shares, and the Company shall
issue a certificate without such legend to the holder thereof, if requested,
upon delivery to the Company of an opinion by counsel (which may be counsel for
the Company) that such security can be freely transferred in a public sale
without a registration statement being in effect and that such transfer will not
jeopardize the exemption or exemptions from registration pursuant to which the
Company issued the Shares or Preferred Stock Conversion Shares; provided,
however, that no opinion from counsel shall be required for any dispositions
pursuant to Rule 144(k) under the Securities Act.
ARTICLE IV.
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER AND THE COMPANY
Section 4.01 Conditions to the Purchaser’s Obligations at the Closing. The
Purchaser’s obligation to purchase and pay for the Series B Shares being
purchased by it on the Closing Date is subject to the satisfaction of the
following conditions, any of which may be waived in whole or in part by the
Purchaser and which conditions the Company agrees to cause to be satisfied:
(a) Representations and Warranties to be True and Correct. The representations
and warranties of the Company under this Agreement shall be true, complete and
correct at and as of the Closing Date, except that representations and
warranties that are applicable to a particular date by their terms shall be
true, complete and correct as of such applicable date.

 

20



--------------------------------------------------------------------------------



 



(b) Performance. The Company shall have performed and complied with all
agreements and covenants contained herein required to be performed or complied
with by it prior to or at such Closing Date.
(c) All Proceedings to be Satisfactory. All corporate and other proceedings to
be taken by the Company in connection with the transactions contemplated hereby
and all documents incident thereto shall be reasonably satisfactory in form and
substance to the Purchaser and its counsel, and the Purchaser and its counsel
shall have received all such counterpart originals or certified or other copies
of such documents as they reasonably may request.
(d) Approvals. The Company shall have obtained any and all consents, waivers,
registrations, approvals or authorizations, with or by any governmental body and
all consents, waivers, approvals or authorizations of any other Person required
for the valid execution of this Agreement and each of the other Transaction
Documents and for the consummation of the transactions contemplated hereby and
thereby.
(e) No Injunction. No governmental body or any other Person shall have issued an
order, injunction, judgment, decree, ruling or assessment which shall then be in
effect restraining or prohibiting the completion of the transactions
contemplated hereby or under any of the other Transaction Documents, nor shall
any such order, injunction, judgment, decree, ruling or assessment be pending
or, to the Company’s knowledge, threatened.
(f) Certificate of Designation. The Certificate of Designation shall have been
adopted by the Company’s Board of Directors and duly filed with the Secretary of
State of the State of Nevada or such other appropriate authority or agency of
the State of Nevada, and the Purchaser shall have received a certified copy of
the filed Certificate of Designation.
(g) Material Adverse Change. As of the Closing, there shall not have occurred a
Material Adverse Change.
(h) Supporting Documents. The Purchaser and its counsel shall have received such
additional supporting documents and other information with respect to the
Company’s operations and affairs as the Purchaser or its counsel reasonably may
request. All such documents shall be satisfactory in form and substance to the
Purchaser and its counsel.
Section 4.02 Conditions to the Company’s Obligations at the Closing. The
Company’s obligation to sell and issue the Shares on the Closing Date is subject
to the satisfaction, on or before such Closing Date, of the following
conditions, any of which may be waived in whole or in part by the Company:
(a) Representations and Warranties to be True and Correct. The representations
and warranties of the Purchaser contained in Article III shall be true, complete
and correct at and as of the Closing, with the same effect as though such
representations and warranties had been made on and as of such date.

 

21



--------------------------------------------------------------------------------



 



(b) Approvals. The Purchaser shall have obtained any and all consents, waivers,
approvals or authorizations, with or by any governmental body and all consents,
waivers, approvals or authorizations of any other Person required for the valid
execution of this Agreement and each of the other Transaction Documents and for
the consummation of the transactions contemplated hereby and thereby.
(c) No Injunction. No governmental body or any other Person shall have issued an
order, injunction, judgment, decree, ruling or assessment which shall then be in
effect restraining or prohibiting the completion of the transactions
contemplated hereby, nor, to the Company’s knowledge, shall any such order,
injunction, judgment, decree, ruling or assessment be threatened or pending.
ARTICLE V.
COVENANTS OF THE COMPANY
The Company covenants and agrees with the Purchaser that:
Section 5.01 Authorization of Series B Preferred Stock. The Company shall
deliver to the Purchaser a certified copy of the Certificate of Designation for
the Series B Preferred Stock, and as executed and filed with the Nevada
Secretary of State. The Company shall also deliver to the Purchaser a certified
copy of resolutions duly adopted by the Board of Directors ratifying,
authorizing and approving the issuance, sale and delivery of the Shares to the
Purchaser pursuant to this Agreement and the establishment of the reserve for
issuance of the Preferred Stock Conversion Shares.
Section 5.02 Current Report on Form 8-K. The Company shall prepare and file with
the SEC a Current Report on Form 8-K, within the filing deadlines of the
instructions of such form, which shall contain all information required by Form
8-K in respect of this Agreement. The Purchaser and its counsel shall have the
right to review, comment on and approve the contents of such Form 8-K. The
Company agrees that the information contained in the Form 8-K shall be true and
correct in all material respects without any omission of any material fact which
is required to make such information not false or misleading.
Section 5.03 Reserve for Preferred Stock Conversion Shares. The Company shall at
all times reserve and keep available out of its authorized but unissued shares
of Common Stock, for the purpose of issuing the Preferred Stock Conversion
Shares upon conversion of the Series B Preferred Stock and otherwise complying
with the terms of this Agreement such number of its duly authorized shares of
Common Stock as shall be sufficient to effect the conversion of the Series B
Preferred Stock or otherwise to comply with the terms of this Agreement. If at
any time the number of authorized but unissued shares of Common Stock shall not
be sufficient to effect the conversion of the Series B Preferred Stock or
otherwise to comply with the terms of this Agreement, the Company will forthwith
take such corporate action as may be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purposes. The Company will use its best efforts to obtain any
authorization, consent, approval or other action by or make any filing with any
court or governmental or administrative body that may be required under
applicable state securities laws in connection with the issuance of shares of
Common Stock upon conversion of the Series B Preferred Stock.

 

22



--------------------------------------------------------------------------------



 



Section 5.04 Corporate Existence. The Company shall preserve and maintain, and
cause each Subsidiary to preserve and maintain, its corporate existence, rights,
franchises and privileges in the jurisdiction of its incorporation, and qualify
and remain qualified, and cause each Subsidiary to qualify and remain qualified,
as a foreign corporation in each jurisdiction in which such qualification is
necessary or desirable in view of its business and operations or the ownership
or lease of its properties.
Section 5.05 Preservation of Property and Assets. The Company shall use its best
efforts to secure, preserve and maintain, and cause any Subsidiary to use its
best efforts to secure, preserve and maintain, all licenses and other rights to
use the patents, processes, licenses, permits, trademarks, trade names,
inventions, copyrights or other Intellectual Property rights owned or possessed
by it and deemed by the Company to be material to the conduct of its business or
the business of any Subsidiary. The Company shall also use its best efforts to
maintain and preserve, and cause each Subsidiary to use its best efforts to
maintain and preserve, all of its other properties and assets necessary for the
proper conduct of its business, in good repair, working order and condition,
ordinary wear and tear excepted, and, from time to time, make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company and its Subsidiaries will at all times comply with each material
provision of all leases to which any of them is a party or under which any of
them occupies property.
Section 5.06 Insurance. The Company shall obtain and maintain, and cause each of
its Subsidiaries to maintain, as to its respective properties and business, with
financially sound and reputable insurers, insurance against such casualties and
contingencies and of such types and in such amounts as is customary for
companies similarly situated.
Section 5.07 Inspection, Consultation and Advice. The Company shall permit, and
cause each any of its Subsidiaries to permit, the Purchaser and such persons as
it may designate, at Purchaser’s expense, to visit and inspect any of the
properties of the Company and any Subsidiary, examine their books and take
copies and extracts therefrom, discuss the affairs, finances and accounts of the
Company and any Subsidiary with their officers, employees and public accountants
(and the Company hereby authorizes said accountants to discuss with such holder
and such designees such affairs, finances and accounts), and consult with and
advise the management of the Company and any Subsidiary as to the Company’s
affairs, finances and accounts, all at reasonable times and upon reasonable
notice, provided that the Purchaser shall cause the persons they so designate to
maintain any and all information relating to the Company confidential. In the
event of the Company’s breach of any of the covenants contained in this
Article V, the Company shall be responsible for the fees and expenses incurred
by Purchaser in enforcing its rights under this Article V.
Section 5.08 Restrictive Agreements Prohibited. Neither the Company nor any
Subsidiary shall become a party to any agreement that by its terms restricts the
Company’s performance of this Agreement, any of the other Transaction Documents,
the Restated Articles or the Bylaws.

 

23



--------------------------------------------------------------------------------



 



Section 5.09 Transactions with Affiliates. Except for transactions contemplated
by this Agreement, neither the Company nor any Subsidiary shall enter into any
transaction with any director, officer, employee or holder of more than five
percent (5%) of the outstanding capital stock of any class or series of capital
stock of the Company or any Subsidiary (other than the Purchaser and its
Affiliates), member of the family of any such Person, or any corporation,
partnership, trust or other entity in which any such Person, or member of the
family of any such Person, is a director, officer, trustee, partner or holder of
more than five percent (5%) of the outstanding capital stock thereof.
Section 5.10 Internal Accounting Controls. The Company shall devise and maintain
a system of internal accounting controls sufficient to provide reasonable
assurances that (a) transactions are executed in accordance with Company
management’s general or specific authorization, (b) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
or any other criteria applicable to such statements, and to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with Company management’s general or specific authorization, and (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
Section 5.11 Indemnity.
(a) The Company agrees to indemnify, defend and hold harmless the Purchaser (and
its partners (and each officer and director thereof), directors, managers,
officers, members, stockholders, employees, Affiliates, agents and permitted
assigns) (collectively, “Purchaser Indemnified Parties”) from and against any
and all losses, claims, liabilities, damages, deficiencies, costs or expenses
(including, without limitation, interest, penalties, reasonable attorneys’ fees,
disbursements and related charges and any costs or expenses that a Purchaser
Indemnified Party incurs to enforce its right to indemnification) (collectively,
“Losses”) based upon, arising out of or otherwise in respect of (i) any material
inaccuracy in or material breach of any representations, warranties, covenants
or agreements of the Company contained in this Agreement or any of the other
Transaction Documents or (ii) any taxes of the Company and its affiliates
relating to periods prior to the Closing.
(b) The Purchaser agrees to indemnify, defend and hold harmless the Company and
its directors, officers, employees, Affiliates, agents and control persons
(collectively, the “Company Indemnified Parties”) from and against any and all
Losses based upon, arising out of or otherwise in respect of any material
inaccuracy in or material breach of any representations, warranties, covenants
or agreements of the Purchaser contained in this Agreement or any of the other
Transaction Documents.
(c) The provisions of this Section 5.11 shall not limit or impair any right or
remedy arising from breach of this Agreement or any of the other Transaction
Documents. In addition to any other remedy provided by law, injunctive relief
may be obtained to enjoin the breach, or threatened breach, of any provision of
this Agreement and each party shall be entitled to specific performance by the
others of their obligations hereunder and thereunder. All remedies, either under
this Agreement, by law or as may otherwise be afforded to the Purchaser or the
Company, as the case may be, shall be cumulative.

 

24



--------------------------------------------------------------------------------



 



Section 5.12 Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders.
Section 5.13 Keeping of Records and Books of Account. The Company shall keep,
and cause each Subsidiary to keep, adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and any
Subsidiary, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
Section 5.14 Publicity. Except as may be required by law, the Company shall not
issue or cause the publication of any press release, advertisement or other
public communication relating to (a) the Purchaser (or any Affiliate of the
Purchaser) or (b) this Agreement or any of the other Transaction Documents,
without the Purchaser’s prior written consent.
ARTICLE VI.
MISCELLANEOUS
Section 6.01 Survival of Agreements. Except as otherwise provided herein or
therein, all covenants, agreements, representations and warranties made in any
of the Transaction Documents or any certificate or instrument delivered to the
Purchaser or the Company pursuant to or in connection with any of the
Transaction Documents shall survive the execution and delivery of all of the
Transaction Documents, the issuance, sale and delivery of the Shares, and the
issuance and delivery of the Preferred Stock Conversion Shares for a period of
one year following the Closing Date; provided, however, that the representations
and warranties of the Company in Section 2.16 hereof shall continue thereafter
and shall survive until the expiration of the applicable statute of limitations.
All statements contained in any certificate or other instrument delivered by the
Company or the Purchaser hereunder or thereunder or in connection herewith or
therewith shall be deemed to constitute representations and warranties made by
the Company or the Purchaser, as the case may be.
Section 6.02 Entire Agreement. This Agreement, together with the Schedules
hereto and any certificates, documents, instruments and writings that are
delivered pursuant hereto and thereto, constitute the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersede all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.
Section 6.03 Assignment; Binding Effect. No party may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of the other parties; provided, however, that without the
consent of any other party hereto the rights of the Purchaser hereunder are
assignable to an Affiliate of the Purchaser. All of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
and their respective successors and permitted assigns, whether so expressed or
not. Without limiting the generality of the foregoing, all representations,
covenants and agreements benefiting the Purchaser shall inure to the benefit of
any and all subsequent holders from time to time of the Shares or the Preferred
Stock Conversion Shares, as the case may be. Nothing in this Agreement shall
create or be deemed to create any third-party beneficiary rights in any Person
not a party to this Agreement except as provided below. Whether or not any
express assignment has been made, the provisions of this Agreement which are for
the benefit of the Purchaser as a purchaser or holder of the Shares (or any
securities pursuant to which the Shares may be converted or exercised into) are
also for the benefit of and enforceable by any subsequent holder of such Shares
or other securities to the same extent they would have been enforceable by the
Purchaser. Upon any permitted assignment, the references in this Agreement to
the Purchaser shall also apply to any such assignee unless the context otherwise
requires.

 

25



--------------------------------------------------------------------------------



 



Section 6.04 Notices. All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and shall
be given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):
If to the Purchaser:
Radical Holdings LP
c/o Radical Management LLC
5424 Deloache Avenue
Dallas, Texas 75220
Fax: (214) 696-6310
Attn: President
With a copy to (which does not constitute notice):
Robert S. Hart
5424 Deloache Avenue
Dallas, Texas 75220
Fax: (214) 696-3380
If to the Company:
Immediatek, Inc.
320 South Walton
Dallas, Texas 75220
Phone: (214) 744-8801
Fax: (214) 214-744-8811
Attn: Darin Divinia, President
All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, or (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

 

26



--------------------------------------------------------------------------------



 



Section 6.05 Specific Performance; Remedies. Each party acknowledges and agrees
that the other parties would be damaged irreparably if any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any court of the United States or any state thereof
having jurisdiction over the parties and the matter, in addition to any other
remedy to which they may be entitled, at law or in equity. Except as expressly
provided herein, the rights, obligations and remedies created by this Agreement
are cumulative and in addition to any other rights, obligations or remedies
otherwise available at law or in equity. Except as expressly provided herein,
nothing herein will be considered an election of remedies.
Section 6.06 Submission to Jurisdiction; Waiver of Jury Trial.
(a) Submission to Jurisdiction. Any action, suit or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transaction contemplated hereby shall only be
brought in any federal court located in Dallas County, Texas or any Texas state
court located in Dallas County, Texas, and each party consents to the exclusive
jurisdiction and venue of such courts (and of the appropriate appellate courts
therefrom) in any such action, suit or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such action, suit or proceeding in any such
court or that any such action, suit or proceeding brought in any such court has
been brought in an inconvenient forum. Process in any such action, suit or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing,
service of process on such party as provided in Section 6.04 shall be deemed
effective service of process on such party.
(b) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE THAT MAY
ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT TO
JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO
ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) SUCH PARTY UNDERSTANDS AND WITH THE ADVICE OF COUNSEL HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS SECTION
6.06(b).

 

27



--------------------------------------------------------------------------------



 



Section 6.07 Headings. The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
Section 6.08 Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Texas, without giving effect to any
choice of law principles.
Section 6.09 Amendments. This Agreement may not be amended or modified without
the written consent of the Company and the Purchaser.
Section 6.10 Extensions; Waivers. Any party may, for itself only, (a) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto,
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.
Section 6.11 Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
Section 6.12 Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. For purposes of determining whether a party
has signed this Agreement or any document contemplated hereby or any amendment
or waiver hereof, only a handwritten original signature on a paper document or a
facsimile copy of such a handwritten original signature shall constitute a
signature, notwithstanding any law relating to or enabling the creation,
execution or delivery of any contract or signature by electronic means.

 

28



--------------------------------------------------------------------------------



 



Section 6.13 Construction. This Agreement has been freely and fairly negotiated
among the parties. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement. Any
reference to any law will be deemed to refer to such law as in effect on the
date hereof and all rules and regulations promulgated thereunder, unless the
context requires otherwise. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The parties intend that each representation, warranty, and covenant
contained herein will have independent significance. If any party has breached
any covenant contained herein in any respect, the fact that there exists another
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the party has not breached will not detract from or
mitigate the fact that the party is in breach of the first covenant.
Section 6.14 Attorneys’ Fees. If any dispute among any parties arises in
connection with this Agreement, the prevailing party in the resolution of such
dispute in any action or proceeding will be entitled to an order awarding full
recovery of reasonable attorneys’ fees and expenses, costs and expenses
(including experts’ fees and expenses and the costs of enforcing this
Section 6.14) incurred in connection therewith, including court costs, from the
non-prevailing party.
Section 6.15 Brokerage. Each party hereto will indemnify and hold harmless the
others against and in respect of any claim for brokerage or other commissions
relative to this Agreement or to the transactions contemplated hereby, based in
any way on agreements, arrangements or understandings made or claimed to have
been made by such party with any third party.
Section 6.16 Adjustments for Stock Splits, Etc. Wherever in this Agreement there
is a reference to a specific number of shares of the Company’s capital stock of
any class or series (other than with respect to the Series B Preferred Stock,
the Series B Shares, the Shares or the Preferred Stock Conversion Shares), then,
upon the occurrence of any subdivision, combination or stock dividend of such
class or series of stock, the specific number of shares so referenced in this
Agreement will automatically be proportionally adjusted to reflect the effect of
such subdivision, combination or stock dividend on the outstanding shares of
such class or series of stock.
Section 6.17 Aggregation of Stock. All shares of Common Stock owned or acquired
by the Purchaser or its Affiliated entities or persons (assuming full
conversion, exchange and exercise of all convertible, exchangeable and
exercisable securities into Common Stock) shall be aggregated together for the
purpose of determining the availability of any right under this Agreement.

 

29



--------------------------------------------------------------------------------



 



Section 6.18 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Affiliate” means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than twenty percent
(20%) of the voting interests are, at the time such determination is being made,
owned, Controlled or held, directly or indirectly, by such Person, or (ii) any
other Person which, at the time such determination is being made, is
Controlling, Controlled by or under common Control with, such Person. As used
herein, “Control,” whether used as a noun or verb, refers to the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of a Person, whether through the ownership of voting
securities or otherwise.
“Company” shall have the meaning set forth in the preambles of this Agreement.
For purposes of Article II, the term “Company” shall include its Subsidiaries,
unless context clearly indicates otherwise.
“Lien” shall mean a mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or otherwise, including, without limitation, any
lien for taxes), security interest, preference, participation interest, priority
or security agreement or preferential arrangement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing and the filing of any document under the law of
any applicable jurisdiction to evidence any of the foregoing.
“Material Adverse Change” shall mean a material adverse change in the Company’s
business, operations, assets, liabilities, prospects, properties, condition
(financial or otherwise) or results of operations.
“Person” shall mean an individual, corporation, trust, partnership, limited
liability company, joint venture, unincorporated organization, government body
or any agency or political subdivision thereof, or any other entity.
“Subsidiary” shall mean, as to the Company, any corporation of which more than
fifty percent (50%) of the outstanding stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned by the Company, or
by one or more of its subsidiaries, or by the Company and one or more of its
subsidiaries.
“Transaction Documents” shall mean this Agreement, the Certificate of
Designation, and any other documents or agreements required as a condition to
the Closing or required to be delivered by the Company to the Purchaser.
Section 6.19 Incorporation of Exhibits, Annexes and Schedules. The exhibits,
annexes and schedules identified in this Agreement are incorporated herein by
reference and made a part hereof for all purposes.
SIGNATURE PAGE FOLLOWS

 

30



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT

Signature Page
IN WITNESS WHEREOF, the Company and the Purchaser have executed this Securities
Purchase Agreement as of the day and year first above written.

            COMPANY:

IMMEDIATEK, INC.,
a Nevada corporation
      By:   /s/ DARIN DIVINIA         Name:   Darin Divinia        Title:  
President and Chief Executive Officer   

              PURCHASER:
 
            RADICAL HOLDINGS LP,
a Texas limited partnership
 
       
 
  By:   Radical Management LLC,
a Texas limited liability company,
its general partner

            By:   /s/ MARK CUBAN         Name:   Mark Cuban        Title:  
President     

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Certificate of Designation
See Attached

 

 



--------------------------------------------------------------------------------



 



     
(ROSS MILLER LOGO) [c73980c7398001.gif]
  ROSS MILLER
Secretary of State
204 North Carson Street, Ste 1
Carson City, Nevada 89701-4299
(775) 684 5708
Website: www.nvsos.gov

Certificate of Designation
(PURSUANT TO NRS 78.1955)

      USE BLACK INK ONLY — DO NOT HIGHLIGHT   ABOVE SPACE IS FOR OFFICE USE ONLY
     

Certificate of Designation For
Nevada Profit Corporations
(Pursuant to NRS 78.1955)
1. Name of corporation:
Immediatek, Inc.
2. By resolution of the board of directors pursuant to a provision in the
articles of incorporation this certificate establishes the following regarding
the voting powers, designations, preferences, limitations, restrictions and
relative rights of the following class or series of stock.
RESOLVED, that, pursuant to the authority vested in the Board of Directors by
the provisions of Article V of the Restated Articles and in accordance with the
provisions of NRS 78.1955, the Board of Directors hereby creates and provides
for the issue of a series of Preferred Stock consisting of 69,726 shares herein
designated as the “Series B Convertible Preferred Stock” (the “Series B
Preferred Stock”), having the powers, designations, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof, of the shares of such series (in addition
to the powers, designations preferences and relative, participating, optional or
other special rights, and the qualifications, limitations or restrictions
thereof, set forth in the Restated Articles that are applicable to the Preferred
Stock of all series) are hereby fixed as follows (certain terms used herein
being defined in Section B.1. hereof):
Continuation attached.
3. Effective date of filing: (optional)
(must not be later than 90 days after the certificate is filed)
4. Signature: (required)
(SIGNATURE) [c73980c7398002.gif]
Signature of Officer
Filing Fee: $175.00
IMPORTANT: Failure to include any of the above information and submit with the
proper fees may cause this filing to be rejected.

      This form must be accompanied by appropriate fees.   Nevada Secretary of
State Stock Designation     Revised: 7-1-08      

 

 



--------------------------------------------------------------------------------



 



A. PROVISIONS RELATING TO THE SERIES B PREFERRED STOCK
1. Dividends. The holders of the Series B Preferred Stock shall not be entitled
to any preferential dividends. The holders of the Series B Preferred Stock shall
be entitled to participate on an as-converted basis in any cash dividends
declared and paid on the Common Stock.
2. Liquidation.
(a) Upon any Liquidation Event, the holders of shares of Series B Preferred
Stock then outstanding, pari passu with holders of the Series A Convertible
Preferred Stock (the “Series A Preferred Stock”) then outstanding, shall be
entitled to receive, out of the funds and assets of the Corporation legally
available therefor (the “Available Assets and Funds”), before any payment shall
be made to the holders of shares of Junior Stock, an amount per share equal to
the greater of (i) the Stated Value for a share of Series B Preferred Stock or
(ii) the amount such holder would have received had such holder converted such
share of Series B Preferred Stock into shares of Common Stock immediately prior
to such Liquidation Event. If, upon any such Liquidation Event, the Available
Assets and Funds shall be insufficient to pay the holders of shares of Series B
Preferred Stock and the Series A Preferred Stock the full amount to which they
shall be entitled, the holders of shares of Series B Preferred Stock and
Series A Preferred Stock and any other Parity Stock shall share ratably in any
distribution of the Available Assets and Funds in proportion to the respective
amounts that would otherwise be payable in respect of the shares held by them
upon such distribution if all amounts payable on or with respect to such shares
were paid in full.
3. Ranking. The Series B Preferred Stock shall, with respect to redemption
rights, rights on liquidation, winding up, corporate reorganization and
dissolution, rank pari passu with Series A Preferred Stock and senior to the
Junior Stock.
4. Optional Redemption.
(a) Holders’ Redemption Rights. Upon an Event of Default, the holders of a
Majority-in-Interest of the Series B Preferred Stock then outstanding may
require the Corporation to redeem the Series B Preferred Stock at any time or
from time to time, in whole but not in part, at a redemption price per share
equal to the Stated Value, plus declared and unpaid dividends, if any, to the
Redemption Date (the “Redemption Price”). Such redemption shall be effected in
accordance with the procedures set forth in subsections A.4.(b) and A.4.(c)
hereof.
(b) Notice. Upon an Event of Default, the Corporation shall mail notice of such
Event of Default within ten (10) days of such Event of Default to the holders of
record of the Series B Preferred Stock. Within a twenty-day period following
such notice by the Company to the holders of the Series B Preferred Stock, each
record holder of the Series B Preferred Stock shall be entitled to provide
notice to the Corporation of his election to require the Company to redeem the
outstanding shares of Series B Preferred Stock. In the event that the holders of
a Majority-in-Interest of the Series B Preferred Stock then outstanding elect to
require the Corporation to redeem shares of the Series B Preferred Stock
pursuant to this subsection A.4., the Corporation shall mail notice of such
redemption by first-class mail, postage prepaid, and mailed not less than ten
(10) days nor more than sixty (60) days after the date the holders of a
Majority-in-Interest of the Series B Preferred Stock elected to cause the
redemption of
 1

 

 



--------------------------------------------------------------------------------



 



the Series B Preferred Stock (each such date, a “Redemption Date”) to the
holders of record of the shares of Series B Preferred Stock to be redeemed, at
their respective addresses as such addresses shall appear in the records of the
Corporation; provided, however, that failure to give such notice or any defect
therein or in the mailing thereof shall not affect the validity of the
proceeding for the redemption of any shares so to be redeemed. Each such notice
shall state: (i) the Redemption Date, (ii) the number of shares of Series B
Preferred Stock to be redeemed, (iii) the Redemption Price, and (iv) the place
or places where certificates for such shares are to be surrendered for payment
of the Redemption Price.
(c) Right of the Holders of Series B Preferred Stock upon Redemption. Following
the Redemption Date, said shares of Series B Preferred Stock to be redeemed
shall no longer be deemed to be outstanding and shall not have the status of
shares of Series B Preferred Stock, and all rights of the holders thereof as
stockholders of the Company (except the right to receive the applicable
Redemption Price on the Redemption Date) shall cease, unless the Corporation
defaults in the payment of the Redemption Price on the Redemption Date, in which
case all rights of the holders to whom payment of the Redemption Price was not
made on the Redemption Date shall continue until the Redemption Price is paid to
such holders, and such holders shall have the rights of the terms of the
Series B Preferred Stock set forth herein.
5. Conversion.
(a) Right to Convert. Subject to and in compliance with this Section A.5., each
share of Series B Preferred Stock shall be convertible, at the option of the
holder thereof, at any time and from time to time, into that number of fully
paid and nonassessable shares of Common Stock as is determined by dividing the
Stated Value for such share by the Conversion Price (defined below) for such
share in effect at the time of conversion. The price at which shares of Common
Stock shall be deliverable upon conversion of Series B Preferred Stock without
the payment of additional consideration by the holder thereof (the “Conversion
Price”) shall initially be $2.162676 per share. Such initial Conversion Price
shall be subject to adjustment from time to time as provided in this
Section A.5.
(b) Mechanics of Conversion. Each holder of Series B Preferred Stock who desires
to convert the same into shares of Common Stock shall surrender the certificate
or certificates therefor, duly endorsed, at the office of the Corporation or of
any transfer agent for the Series B Preferred Stock or Common Stock, and shall
give written notice to the Corporation at such office that such holder elects to
convert the same and shall state therein the number of shares of Series B
Preferred Stock being converted. Thereupon, the Corporation shall promptly issue
and deliver at such office to such holder a certificate or certificates for the
number of shares of Common Stock to which such holder is entitled. Such
conversion shall be deemed to have been made immediately prior to the close of
business on the date of such surrender of the certificate representing the
shares of Series B Preferred Stock to be converted, and the person entitled to
receive the shares of Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder of such shares of Common Stock on
such date.

 

2



--------------------------------------------------------------------------------



 



(c) Adjustments for Stock Splits and Combinations. If the Corporation at any
time or from time to time after the Original Issue Date (as defined below)
effects a subdivision of the outstanding Common Stock, the Conversion Price then
in effect immediately before the subdivision shall be proportionately decreased,
and conversely, if the Corporation at any time or from time to time after the
Original Issue Date combines the outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price then in effect immediately before
the combination shall be proportionately increased. Any adjustment under this
subsection A.5.(c) shall become effective at the close of business on the date
the subdivision or combination becomes effective. “Original Issue Date” means
the date on which shares of Series B Preferred Stock are originally issued under
this Certificate of Designation.
(d) Adjustments for Certain Dividends and Distributions. If the Corporation at
any time or from time to time after the Original Issue Date makes or issues, or
fixes a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in Additional Shares of Common
Stock, then and in each such event the Conversion Price then in effect shall be
adjusted as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, so that it will equal
the price determined by multiplying the Conversion Price then in effect by a
fraction (1) the numerator of which is the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date and (2) the denominator of which shall
be the total number of shares of Common Stock issued and outstanding immediately
prior to the time of such issuance or the close of business on such record date
plus the number of shares of Common Stock issuable in payment of such dividend
or distribution; provided, however, that if such record date is fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Conversion Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Conversion Price shall
be adjusted pursuant to this subsection A.5.(d) as of the time of actual payment
of such dividends or distributions.
(e) Adjustments for Dividends and Other Distributions. In the event the
Corporation at any time or from time to time after the Original Issue Date makes
or issues, or fixes a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation other than shares of Common Stock, then and in
each such event provision shall be made so that the holders of Series B
Preferred Stock shall receive upon conversion thereof, in addition to the number
of shares of Common Stock receivable thereupon, the amount of securities of the
Corporation which they would have received had their Series B Preferred Stock
been converted into Common Stock on the date of such event and had they
thereafter, during the period from the date of such event to and including the
conversion date, retained such securities receivable by them as aforesaid during
such period, subject to all other adjustments called for during such period
under this Section A.5 with respect to the rights of the holders of the Series B
Preferred Stock.
(f) Adjustment for Reclassification, Exchange and Substitution. In the event
that, at any time or from time to time after the Original Issue Date, the Common
Stock issuable upon the conversion of the Series B Preferred Stock is changed
into the same or a different number of shares of any class or classes of stock,
whether by recapitalization, reclassification or otherwise (other than a
subdivision or combination of shares or stock dividend or a reorganization,
merger, consolidation or sale of assets, provided for elsewhere in this
Section A.5), then and in any such event each holder of Series B Preferred Stock
shall have the right thereafter to convert such Series B Preferred Stock into
the kind and amount of stock and other securities and property receivable upon
such recapitalization, reclassification or other change, by holders of shares of
Common Stock into which such shares of Series B Preferred Stock could have been
converted immediately prior to such recapitalization, reclassification or
change, all subject to further adjustment as provided herein.

 

3



--------------------------------------------------------------------------------



 



(g) No Adjustment for Certain Issuances. Notwithstanding anything to the
contrary herein, no adjustment will be made to the Conversion Price (1) for
issuances of Common Stock upon conversion of shares of the Series B Preferred
Stock or the Series A Preferred Stock; or (2) for issuances of Common Stock,
options, warrants or other convertible securities as a dividend or distribution
on the Series B Preferred Stock.
(h) Sale of Shares.
(1) If at any time or from time to time after the Original Issue Date, the
Corporation issues or sells, or is deemed by the express provisions of this
subsection A.5.(h) to have issued or sold, Additional Shares of Common Stock (as
hereinafter defined), other than as a dividend or other distribution on any
class of stock as provided in subsection A.5.(d) above and other than upon a
subdivision or combination of shares of Common Stock as provided in subsection
A.5.(c) above, then and in each such event the Conversion Price then in effect
shall be adjusted as of the time of such issuance or sale so that it will equal
the price determined by multiplying the Conversion Price then in effect by a
fraction (1) the numerator of which is the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
sale and (2) the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or sale plus the number of shares of Common Stock issued or sold.
(2) For the purpose of the adjustment required under this subsection A.5.(h), if
the Corporation issues or sells any rights or options for the purchase of, or
stock or other securities convertible or exchangeable, with or without
consideration, into Additional Shares of Common Stock (such convertible or
exchangeable stock or securities being hereinafter referred to as “Convertible
Securities”), then in each case the Corporation shall be deemed to have issued
at the time of the issuance of such rights or options or Convertible Securities
the maximum number of Additional Shares of Common Stock issuable upon exercise
or conversion thereof. No further adjustment of the Conversion Price, adjusted
upon the issuance of such rights, options or Convertible Securities, shall be
made as a result of the actual issuance of Additional Shares of Common Stock on
the exercise of any such rights or options or the conversion of any such
Convertible Securities.
If any such rights or options, or the conversion or exchange privilege
represented by any such Convertible Securities, shall expire without having been
exercised, the Conversion Price adjusted upon the issuance of such rights,
options or Convertible Securities shall be readjusted to the Conversion Price
which would have been in effect had an adjustment been made on the basis that
the only Additional Shares of Common Stock so issued were the Additional Shares
of Common Stock, if any, actually issued or sold on the exercise of such rights
or options or rights of conversion or exchange of such Convertible Securities.
Further, if any shares of Common Stock issuable upon the exercise or conversion
of options or warrants that are issued and outstanding on the Original Issue
Date shall no longer be issuable thereunder due to expiration, termination or
otherwise, the Conversion Price shall be adjusted as of the time of such
expiration so that it will equal the price determined by multiplying the
Conversion Price then in effect by a fraction (1) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such expiration, plus the number of shares of Common Stock no
longer exercisable pursuant to such option or warrant and (2) the denominator of
which shall be the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such expiration.

 

4



--------------------------------------------------------------------------------



 



(3) For the purpose of the adjustment required under this subsection A.5.(h), if
the Corporation issues or sells any rights or options for the purchase of
Convertible Securities, then in each such case the Corporation shall be deemed
to have issued at the time of the issuance of such rights or options the maximum
number of Additional Shares of Common Stock issuable upon conversion or exchange
of the total amount of Convertible Securities covered by such rights or options.
No further adjustment of the Conversion Price, adjusted upon the issuance of
such rights or options, shall be made as a result of the actual issuance of the
Convertible Securities upon the exercise of such rights or options or upon the
actual issuance of Additional Shares of Common Stock upon the conversion of such
Convertible Securities. The provisions of paragraph (2) above for the
readjustment of the Conversion Price upon the expiration of rights or options or
the rights of conversion or exchange of Convertible Securities shall apply
mutatis mutandis to the rights, options and Convertible Securities referred to
in this paragraph (3).
(i) Notices of Record Date. In the event of (a) any taking by the Corporation of
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, or (ii) any capital reorganization of the Corporation, any
reclassification or recapitalization of the capital stock of the Corporation,
any merger or consolidation of the Corporation with or into any other
corporation, or any transfer of all or substantially all of the assets of the
Corporation to any other Person or any voluntary or involuntary dissolution,
liquidation or winding up of the Corporation, the Corporation shall mail to each
holder of Series B Preferred Stock at least thirty (30) days prior to the record
date specified therein, a notice specifying (1) the date on which any such
record is to be taken for the purpose of such dividend or distribution and a
description of such dividend or distribution, (2) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up is expected to become effective, and (3) the date, if
any, that is to be fixed, as to when the holders of record of Common Stock (or
other securities) shall be entitled to exchange their shares of Common Stock (or
other securities) for securities or other property deliverable upon such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up.
(j) Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of Series B Preferred Stock. If more than one share of Series B
Preferred Stock shall be surrendered for conversion at any one time by the same
holder, the number of full shares of Common Stock issuable upon conversion
thereof shall be computed on the basis of the aggregate number of shares of
Series B Preferred Stock so surrendered. In lieu of any fractional share to
which the holder would otherwise be entitled, the Corporation shall pay cash
equal to the product of such fraction multiplied by the Fair Market Value of one
share of the Corporation’s Common Stock on the date of conversion.

 

5



--------------------------------------------------------------------------------



 



(k) Reservation of Stock Issuable Upon Conversion. The Corporation shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Series B Preferred Stock, such number of its shares of Common Stock as
shall from time to time be sufficient to effect the conversion of all
outstanding shares of the Series B Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series B
Preferred Stock, the Corporation will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose.
(1) Notices. All notices and other communications required by the provisions of
this Section A.5 shall be in writing and shall be deemed to have been duly given
if delivered personally, mailed by certified mail (return receipt requested) or
sent by overnight delivery service, cable, telegram, facsimile transmission or
telex to each holder of record at the address of such holder appearing on the
books of the Corporation. Notice so given shall, in the case of notice so given
by mail, be deemed to be given and received on the fourth calendar day after
posting, in the case of overnight delivery service, on the date of actual
delivery and, in the case of notice so given by cable, telegram, facsimile
transmission, telex or personal delivery, on the date of actual transmission or,
as the case may be, personal delivery.
(m) Payment of Taxes. The Corporation will pay all taxes (other than taxes based
upon income) and other governmental charges that may be imposed with respect to
the issue or delivery of shares of Common Stock upon conversion of shares of
Series B Preferred Stock, including, without limitation, any tax or other charge
imposed in connection with any transfer involved in the issue and delivery of
shares of Common Stock in a name other than that in which the shares of Series B
Preferred Stock so converted were registered.
(n) No Dilution or Impairment. The Corporation shall not amend its Amended and
Restated Articles of Incorporation or participate in any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, for the purpose of avoiding, or
seeking to avoid, the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in carrying out all such action as may be reasonably necessary
or appropriate in order to protect the conversion rights of the holders of the
Series B Preferred Stock against dilution or other impairment.
6. Voting. The holders of shares of Series B Preferred Stock shall be entitled
to vote on all matters required or permitted to be voted upon by the
stockholders of the Corporation and, except to the extent specifically provided
herein, each holder shall be entitled to the number of votes equal to the
largest number of full shares of Common Stock into which all shares of Series B
Preferred Stock held by such holder could be converted, pursuant to the
provisions of Section A.5, at the record date for the determination of the
stockholders entitled to vote on such matters or, if no record date is
established, at the date such vote is taken or any written consent of
stockholders is first executed. Except as otherwise expressly provided herein or
as required by law, the holders of Series B Preferred Stock shall vote together
as a single class with the holders of Series A Preferred Stock and Common Stock
on all matters.

 

6



--------------------------------------------------------------------------------



 



B. GENERAL PROVISIONS
1. Definitions. As used herein with respect to the Series B Preferred Stock, the
following terms have the following meanings:
“Additional Shares of Common Stock” means all shares of Common Stock issued
after the Original Issue Date, in each event other than shares of Common Stock
issued upon conversion of the Series A Preferred Stock or the Series B Preferred
Stock.
“Common Stock” means the common stock of the Corporation, $0.001 par value per
share.
An “Event of Default” shall exist if within 45 days from the Original Issue Date
any representation or warranty made or deemed made by or on behalf of the
Corporation in the Purchase Agreement, or any amendment or modification thereof
or waiver thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection the Purchase Agreement, or
any amendment or modification thereof or waiver thereunder, shall prove to have
been materially incorrect when made or deemed made.
“Fair Market Value” means (i) if the Common Stock is listed on a national
securities exchange, the closing sale price per share on the principal exchange
on which the Common Stock is listed as reported by such exchange, (ii) if the
Common Stock is quoted in the National Market System, the closing sale price per
share as reported by Nasdaq, (iii) if the Common Stock is traded in the
over-the-counter market but not quoted in the National Market System, the
average of the closing bid and asked quotations per share as reported by Nasdaq,
or any other nationally accepted reporting medium if Nasdaq quotations shall be
unavailable, or (iv) if none of the foregoing applies, the fair market value of
such stock as reasonably determined in good faith by the Board of Directors of
the Corporation.
“Junior Stock” means shares of Common Stock and any other class or series of
capital stock of the Corporation that by its express terms provides that is
ranks junior to the Series A Preferred Stock and Series B Preferred Stock as to
distribution of assets on liquidation, dissolution or winding up.
“Liquidation Event”means the liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary, and also includes (i) the
acquisition of the Corporation by another entity by means of any transaction or
series of related transactions (including, without limitation, any
reorganization, merger or consolidation) that results in the sale, disposition
or other transfer of more than fifty percent (50%) of the outstanding voting
power of the Corporation or (ii) a sale, exclusive license or other disposition
of all or substantially all of the assets of the Corporation.
“Majority-in-Interest” means the holders of a majority of the Series B Preferred
Stock.
“Parity Stock” means Series A Preferred Stock and any class or series of capital
stock of the Corporation ranking on a parity with the Series B Preferred Stock
as to distribution of assets on liquidation, dissolution or winding up.
“Person” means any individual, corporation, partnership, trust, joint venture,
organization, association, government or agency or political subdivision
thereof, or any other entity.
“Purchase Agreement” means that certain Securities Purchase Agreement, dated as
of July 18, 2008, by and between the Corporation and Radical Holdings LP.
“Stated Value” means a stated value per share equal to $7.17092619 with respect
to the Series B Preferred Stock.

 

7



--------------------------------------------------------------------------------



 



Schedule 2.05(a)
Outstanding Capital Stock

         
Series A
    4,392,286  
Series B
    69,726  
Common
    535,321  

 

 



--------------------------------------------------------------------------------



 



Schedule 2.13(b)
Real Property
Real property lease for 320 S. Walton, Dallas, Texas.

 

 